

116 HR 2005 IH: DOD Entrepreneurial Innovation Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2005IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Calvert (for himself and Mr. Crist) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend chapter 139 of title 10, United States Code, to require the Secretary of each military department to identify promising research programs of the Small Business Innovation Research Program or Small Business Technology Transfer Program for inclusion in the future budgets and plans of the Department of Defense, and for other purposes.1.Short titleThis Act may be cited as the DOD Entrepreneurial Innovation Act. 2.Entrepreneurial Innovation Project designations(a)In general(1)Designating certain SBIR and STTR programs as Entrepreneurial Innovation ProjectsChapter 139 of title 10, United States Code, is amended by inserting after section 2359b the following new section:2359cEntrepreneurial Innovation Project designations(a)In generalDuring the first fiscal year beginning after the date of the enactment of this section, and during each subsequent fiscal year, each Secretary concerned, in consultation with the each chief of an armed force under the jurisdiction of the Secretary concerned, shall designate not less than five eligible programs as Entrepreneurial Innovation Projects.(b)ApplicationAn eligible program seeking designation as an Entrepreneurial Innovation Project under this section shall submit to the Secretary concerned an application at such time, in such manner, and containing such information as the Secretary concerned determines appropriate.(c)Designation criteriaIn making designations under subsection (a), the Secretary concerned shall consider—(1)the potential of the eligible program to—(A)advance the national security capabilities of the United States;(B)provide new technologies or processes, or new applications of existing technologies, that will enable new alternatives to existing programs; and(C)provide future cost savings;(2)whether an advisory panel has recommended the eligible program for designation; and(3)such other criteria that the Secretary concerned determines to be appropriate.(d)Designation benefits(1)Future years defense program inclusionWith respect to each designated program, the Secretary of Defense shall include in the next future-years defense program the estimated expenditures of such designated program. In the preceding sentence, the term next future-years defense program means the future-years defense program submitted to Congress under section 221 of this title after the date on which such designated program is designated under subsection (a).(2)Programming proposalEach designated program shall be included by the Secretary concerned under a separate heading in any programming proposals submitted to the Secretary of Defense. (3)PPBE componentEach designated program shall be considered by the Secretary concerned as an integral part of the planning, programming, budgeting, and execution process of the Department of Defense.(e)Entrepreneurial Innovation Advisory Panels(1)EstablishmentFor each military department, the Secretary concerned shall establish an advisory panel that, starting in the first fiscal year beginning after the date of the enactment of this section, and in each subsequent fiscal year, shall identify and recommend to the Secretary concerned for designation under subsection (a) eligible programs based on the criteria described in subsection (c)(1).(2)Membership(A)Composition(i)In generalEach advisory panel shall be composed of four members appointed by the Secretary concerned and one member appointed by the chief of the relevant armed force under the jurisdiction of the Secretary concerned.(ii)Secretary concerned appointmentsThe Secretary concerned shall appoint members to the advisory panel as follows:(I)Three members who—(aa)have experience with private sector entrepreneurial innovation, including development and implementation of such innovations into well established markets; and(bb)are not employed by the Federal Government.(II)One member who is in the Senior Executive Service in the acquisition workforce (as defined in section 1705 of this title) of the relevant military department.(iii)Service chief appointmentThe chief of an armed force under the jurisdiction of the Secretary concerned shall appoint to the advisory panel one member who is a member of such armed forces.(B)Terms(i)Private sector membersMembers described in subparagraph (A)(ii)(I) shall serve for a term of three years, except that of the members first appointed—(I)one shall serve a term of one year;(II)one shall serve a term of two years; and(III)one shall serve a term of three years.(ii)Federal government employeesMembers described in clause (ii)(II) or (iii) of subparagraph (A) shall serve for a term of two years, except that the first member appointed under subparagraph (A)(iii) shall serve for a term of one year.(C)ChairThe chair for each advisory panel shall be as follows:(i)For the first year of operation of each such advisory panel, and every other year thereafter, the member appointed under subparagraph (A)(iii).(ii)For the second year of operation of each such advisory panel, and every other year thereafter, the member appointed under subparagraph (A)(ii)(II).(D)VacanciesA vacancy in an advisory panel shall be filled in the same manner as the original appointment.(E)Conflict of interestMembers and staff of each advisory panel shall disclose to the relevant Secretary concerned, and such Secretary concerned shall mitigate to the extent practicable, any professional or organizational conflict of interest of such members or staff arising from service on the advisory panel.(F)Compensation(i)Private sector member compensationExcept as provided in clause (ii), members of an advisory panel, and the support staff of such members, shall be compensated at a rate determined reasonable by the Secretary concerned and shall be reimbursed in accordance with section 5703 of title 5 for reasonable travel costs and expenses incurred in performing duties as members of an advisory panel.(ii)Prohibition on compensation of federal employeesMembers of an advisory panel who are full-time officers or employees of the United States or Members of Congress may not receive additional pay, allowances, or benefits by reason of their service on an advisory panel.(3)Selection process(A)Initial selectionEach advisory panel shall select not less than ten eligible programs that have submitted an application under subsection (b). (B)Program plans(i)In generalEach eligible program selected under subparagraph (A) may submit to the advisory panel that selected such eligible program a program plan containing the five-year goals, execution plans, schedules, and funding needs of such eligible program.(ii)SupportEach Secretary concerned shall, to the greatest extent practicable, provide eligible programs selected under subparagraph (A) with access to information to support the development of the program plans described in clause (i).(C)Final selectionEach advisory panel shall recommend to the Secretary concerned for designation under subsection (a) not less than five eligible programs that submitted a program plan under subparagraph (B) to such advisory panel. If there are less than five such eligible programs, such advisory panel may recommend to the Secretary concerned for designation under subsection (a) less than five such eligible programs.(4)Administrative and technical supportThe Secretary concerned shall provide the relevant advisory panel with such administrative support, staff, and technical assistance as the Secretary concerned determines necessary for such advisory panel to carry out it duties.(5)FundingThe Secretary of Defense may use amounts available from the Department of Defense Acquisition Workforce Development Account established under section 1705 of this title to support the activities of advisory panels.(6)Inapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App) shall not apply to the advisory panels established under this subsection.(f)Revocation of designationIf the Secretary concerned determines that a designated program cannot reasonably meet the objectives of such designated program in the relevant programming proposal referred to in subsection (d)(2) or such objectives are irrelevant, such Secretary concerned may revoke the designation.(g)Report to congressThe Secretary of Defense shall submit to Congress an annual report describing each designated program and the progress each designated program has made toward achieving the objectives of the designated program.(h)DefinitionsIn this section:(1)Advisory panelThe term advisory panel means an advisory panel established under subsection (e)(1).(2)Designated programThe term designated program means an eligible program that has been designated as an Entrepreneurial Innovation Project under this section.(3)Eligible programThe term eligible program means work performed pursuant to a Phase III agreement (as such term is defined in section 9(r)(2) of the Small Business Act (15 U.S.C. 638(r)(2)))..(2)Clerical amendmentThe table of sections at the beginning of chapter 139 of title 10, United States Code, is amended by inserting after the item related to section 2359b the following new item:2359c. Entrepreneurial Innovation Project designations..(b)Establishment deadlineNot later than 120 days after the date of the enactment of this Act, the Secretaries of each military department shall establish the advisory panels described in section 2359c(e) of title 10, United States Code, as added by subsection (a).(c)Future transfer(1)Transfer and redesignationSection 2359c of title 10, United States Code, as added by subsection (a), is transferred to chapter 303 of such title, added after section 4066, as transferred and redesignated by section 1842(b) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), and redesignated as section 4067.(2)Clerical amendments(A)Target chapter table of sectionsThe table of sections at the beginning of chapter 303 of title 10, United States Code, as added by section 1842(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended by inserting after the item related to section 4066 the following new item:4067. Entrepreneurial Innovation Project designations..(B)Origin chapter table of sectionsThe table of sections at the beginning of chapter 139 of title 10, United States Code, is amended by striking the item relating to section 2359c.(3)Effective dateThe amendments made by this subsection shall take effect on January 1, 2022.(4)References; saving provision; rule of constructionSections 1883 through 1885 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) shall apply with respect to the amendments made under this subsection as if such amendments were made under title XVIII of such Act.